DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood.  Wood discloses at col. 3, lines 55-67 a method for controllable toggling of viewing of written materials comprising the steps of imprinting a substrate 10 with a visible text 15 and a non-visible or invisible text 20 in close conjunction therewith, selectively causing the non-visible text to be viewable with a viewing device, and using the previously non-visible text to perform a reading or writing function. The viewing means is inherently removed from the non-visible text after use.  While Wood does not explicitly disclose steps of viewing the non-visible text for a “controlled period of time”, or repeating the steps as needed or desired, Official Notice is taken that these steps are well-known in educational settings and would have been obvious to one of ordinary skill in the art.  With respect to claim 3, Wood discloses a viewing lens 40 which is the viewing device, such that the invisible text can be read then viewed through the lens.  With respect to claim 5, Wood discloses that the invisible text represents and answer to a question posed in the visible text of the device.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook.  Cook discloses at col. 2, line 55 to col. 3, line 21 a method for controllable toggling of viewing of written materials comprising the steps of imprinting a substrate with a visible text (140, 180) and a non-visible or invisible text (120, 160) in close conjunction therewith, selectively causing the non-visible text to be viewable with a viewing device, and using the previously non-visible text to perform a reading or writing function. The viewing means is inherently removed from the non-visible text after use.  While Cook does not explicitly disclose steps of viewing the non-visible text for a “controlled period of time”, or repeating the steps as needed or desired, Official Notice is taken that these steps are well-known in educational settings and would have been obvious to one of ordinary skill in the art.  With respect to claim 2, Cook discloses a UV light which is the viewing device, and causes UV sensitive invisible ink (120, 160) to become temporarily visible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Gunderson.  Cook discloses or suggests the limitations of claim 11 with the exception of the use of heat to selectively reveal the invisible ink as recited.  This feature is known in the art, as taught for example by Gunderson at col. 4, lines 27-45, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.

Claims 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wood.  The claims recite particular contents of the printed matter on the substrate.  The content of printed matter or other nonfunctional descriptive material will not overcome the prior art where there is no new and nonobvious functional relationship between the printed matter and the underlying substrate.  In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).  See also MPEP 2111.05. In this case, there is no new or nonobvious relationship between the printed matter and the underlying substrate, as the substrate of the invention is generic and merely serves as support for the printed indicia thereon.  Further, with respect to claim 5, vowelization and cantillation notations for certain text are known in the art, as acknowledged on page 1 of applicant’s specification.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of McAdams.  Cook discloses or suggests the limitations of claim 11 with the exception of the UV lamp being movably affixed to a supporting stand as recited.  McAdams discloses in Figure 5 an educational device comprising a support 131 for a substrate 10 having first text 20 and a second text 24, where the first text is readily viewable and the second text is viewed by a viewing aid 130a which is movably attached to the support via tether 130b.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Cook by providing a support with a tether attached thereto as an obvious substitution of one known element for another and for the purpose of movably securing the viewing aid to the support so that it can be used without being lost or misplaced.  With respect to claim 10, attaching the tether directly to the book rather than a support stand is considered to be an obvious variant on the teachings of McAdams.

Claims 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of McAdams.  Wood discloses or suggests the limitations of claim 14 with the exception of the lens being movably affixed to a supporting stand as recited.  McAdams discloses in Figure 5 an educational device comprising a support 131 for a substrate 10 having first text 20 and a second text 24, where the first text is readily viewable and the second text is viewed by a viewing aid 130a which is movably attached to the support via tether 130b.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Cook by providing a support with a tether attached thereto as an obvious substitution of one known element for another and for the purpose of movably securing the viewing aid to the support so that it can be used without being lost or misplaced.  With respect to claim 12, attaching the tether directly to the book rather than a support stand is considered to be an obvious variant on the teachings of McAdams.  With respect to claim 13, both the lens of Wood and the viewing aid of McAdams are sufficiently compact to be used to view a specific portion of the substrate on which the “invisible” text is disposed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
May 19, 2022